DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1-20 have been allowed because the prior of the record does not disclose or suggest:
Re-claims 1-6, a system for printing a three-dimensional structure comprising  a sensor to sense a characteristic of the combination of a first material and a second material: and a controller to extrapolate material characteristics of a combination of the first material and
 the second material based on the material characteristics of the first material and the material characteristics of the second material, the controller to communicate with the sensor, a first heating element, a first pressure delivery system, a second pressure delivery system and a deposition control element, the controller to receive feedback from the sensor and to compare the feedback with the extrapolated material characteristics to adjust the first heating element, the first
 pressure delivery system, the second pressure delivery system or the deposition control element to allow the material to be deposited through the deposition nozzle with a ratio of the combination of the first and second material which is adjustable on-the-fly during the printing of the three- dimensional structure and in combination of the rest limitations in claim 1.
	Re-claims 7-11, a system for printing a three-dimensional structure comprising a controller to extrapolate material characteristics of a combination of a first material and a second material based on the material characteristics of the first material and the material characteristics of the second material, 
	Re-claims 12-20, a system for printing a three-dimensional structure comprising  a sensor to sense a characteristic of the combination of a first material and a second material: and a controller in communication with the sensor, a first delivery channel, a second delivery channel and a deposition control element, the controller to adjust a ratio of the first material and the second material on-the-fly during the printing of the three-dimensional structure based on feedback from the sensor by causing the first delivery channel to adjust a flow rate of the first material to a deposition nozzle, and by causing the second delivery channel to adjust a flow  rate of the second material to the deposition nozzle, the controller to further adjust the deposition control element on-the-fly during the printing of the three-dimensional structure to control the flow rate of the combination of the first material and the second material out of the deposition nozzle to print the three-dimensional structure; and in combination of the rest limitations in claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        January 12, 2022